                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CHRISTINE LUCERO as Next Friend
to DAN LUCERO

              Plaintiff,
v.                                                         No. 2:19-CV-00445 KWR/KRS

CITY OF CLOVIS POLICE DEPARTMENT,
BRENT AGUILAR, and DOUGLAS FORD

              Defendants.

        JOINT PROPOSED ORDER GRANTING JOINT MOTION TO PERMIT
                       SETTLEMENT CONFERENCE

       THIS MATTER is before the Court on the Parties’ Joint Motion to Permit Settlement

Conference, filed on June 28, 2021 [Doc. 138]. The Court, having considered the Joint Motion and

being otherwise fully advised in the premises, FINDS the Joint Motion to Permit Settlement

Conference well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that the Honorable Kirtan Khalsa may preside over a

Settlement Conference in this matter.




                                            THE HONORABLE KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
Submitted by:

LEWIS BRISBOIS BISGAARD & SMITH LLP

/s/ Erin L. Chavez
Gregory L. Biehler
Erin L. Chavez
8801 Horizon Blvd. NE, Suite 300
Albuquerque, NM 87113
(505) 828-3600
Greg.Biehler@lewisbrisbois.com
Erin.Chavez@lewisbrisbois.com

Attorneys for Defendants

and

COYTE LAW P.C.

/s/ Alyssa D. Quijano
Alyssa D. Quijano
Matthew E. Coyte
3800 Osuna Road NE, Suite 2
Albuquerque, NM 87109
(505) 244-3030
aquijano@coytelaw.com
mcoyte@me.com

Attorneys for Plaintiff
